Dear Mayor Grace:
Reference is made to your request for an opinion of this office regarding a proposed transfer of funds by the Pontchartrain Levee District (the "District") to the Town of St. Gabriel (the "Town") for expenditure within the corporate limits of the Town for recreational purposes. Your letter states:
        "According to La. R.S. 38:325, the District is authorized to provide recreational services. The Town is within the jurisdiction of the District and would like to contract with the District pursuant to La. R.S.  33:1321 et seq. pursuant to a Local Services Agreement and a Cooperative Endeavor Agreement under Article VII, Section 14(c) of the Louisiana Constitution, to provide such recreational services within the boundaries of the Town, which is adjacent to the levee, on behalf of the District."
Please note that R.S. 38:325 only authorizes levee districts to engage in "construction of recreationalfacilities which are located on or immediatelyadjacent to levees" and "maintaining, updating, renovating, or modernizing existing recreational . . . facilities owned by the district" (emphasis supplied).
In accordance with R.S. 38:325 it is our opinion that the District and the Town may enter into a cooperative endeavor/local services agreement, and pursuant thereto the District can fund the provision and maintenance of recreational facilities within the Town. Such facilities as are funded or provided by the District must, however, be located "immediately adjacent" to the levee maintained by the District. In accord: Atty. Gen. Op. No. 93-452, attached hereto.
It is also our opinion that the District is not authorized to provide such facilities throughout the Town, even though the Town is "adjacent to the levee". Such facilities as are provided by the District must be "immediately adjacent" to the levee, in accordance with R.S. 38:325. Please also note that R.S. 38:325 does not authorize the provision of any recreational "services" by the District other than the construction and maintenance, etc. of recreational "facilities".
We trust the foregoing to be of assistance. Please do not hesitate to contact us if we can assist the Town in other areas of the law.
Yours very truly,
                                             RICHARD P. IEYOUB Attorney General
                                         BY: _____________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General